                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          )
ANTHONY BUZZANCA                          )
                                          )
      Plaintiff,                          )
                                          )
             v.                           ) Case No. 18-cv-02893 (APM)
                                          )
DISTRICT OF COLUMBIA, et al.,             )
                                          )
      Defendants.                         )
_________________________________________ )

                              MEMORANDUM OPINION AND ORDER

                                                        I.

         Plaintiff Anthony Buzzanca alleges he was illegally detained in the District of Columbia

Jail (“D.C. Jail”) for 146 days beyond his release date. Notice of Removal, ECF No. 1 [hereinafter

Notice], Pl.’s Compl., ECF No. 1-1 [hereinafter Compl.], ¶¶ 1, 8, 9. He brought this action in D.C.

Superior Court in September 2018 against the District of Columbia and various John Doe

employees of the District of Columbia Department of Corrections (“DOC”), claiming: (1) violation

of his constitutional rights under 42 U.S.C. § 1983, et seq., (2) false arrest and false imprisonment,

(3) intentional infliction of emotional distress (IIED), (4) negligence, and (5) negligent hiring,

training and supervision. 1 Compl. ¶¶ 12–50. Defendant District of Columbia removed to this

court on December 10, 2018. See Notice. It now moves to dismiss all claims. See generally Def.’s

Mot. to Dismiss, ECF No. 4 [hereinafter Def.’s Mot.]. For the following reasons, Defendant’s

Motion is granted in part and denied in part.



1
 Plaintiff also alleged gross negligence, however, agreed in his opposition brief that he cannot support such a claim.
Pl.’s Opp’n to Def.’s Mot., ECF No. 6 [hereinafter Pl.’s Opp’n], at 3 n.2. (“Mr. Buzzanca does not oppose the District
of Columbia’s motion to dismiss as it pertains to Count VI of the Complaint alleging gross negligence by the District
of Columbia only.”). The court therefore grants Defendant’s motion as to this claim.
                                                        II.

        Plaintiff alleges Defendants violated his Fourth, Fifth, Eighth, and Fourteenth Amendment

rights and are liable under 42 U.S.C. § 1983. Compl. ¶¶ 12–19. The District contends that Plaintiff

has not shown that his treatment was the result of a municipal policy, practice, or custom. See

Def.’s Mot. at 6–8. The court agrees that Plaintiff has not done so, but will provide him with an

opportunity to amend his complaint.

        To impose liability on a municipality under section 1983, Plaintiff must prove that an

“action pursuant to official municipal policy” or custom caused the alleged constitutional

violation. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978). The

existence of a policy may be inferred from, among other ways, “the failure of the government to

respond to a need . . . in such a manner as to show ‘deliberate indifference’ to the risk that not

addressing the need will result in constitutional violations.” Baker v. District of Columbia, 326

F.3d 1302, 1306 (D.C. Cir. 2003). Deliberate indifference is an objective standard, “determined

by analyzing whether the municipality knew or should have known of the risk of constitutional

violations.” Id. at 1307 (citing Farmer v. Brennan, 511 U.S. 825, 841 (1994)).

        In his complaint, Plaintiff offers only vague generalizations and no specific facts to support

the existence of a causal municipal policy or custom. See Compl. ¶¶ 16, 18. 2 Plaintiff attempts to

bolster his Complaint through his opposition brief, contending that recent cases in this Circuit

demonstrate Defendant’s knowledge of a chronic overdetention problem. See Pl.’s Opp’n to Def.’s

Mot., ECF No. 6 [hereinafter Pl.’s Opp’n], at 7–10. Even if the court were to consider these other




2
  He simply alleges: “[T]he District of Columbia government generally and [the Department of Corrections (“DOC”)]
specifically have knowledge about a pattern of neglect and indifference that results in frequent overdetention of DOC
inmates. This deliberate indifference constitutes a custom and practice and stems from its failure to develop,
implement and maintain a record-keeping system of inmates that ensures that such inmates will not be overdetained.”
Compl. ¶16.

                                                         2
cases, see Kingman Park Civic Ass’n v. Gray, 27 F. Supp. 3d 142, 160 n.7 (D.D.C. 2014) (stating

that “a plaintiff cannot amend his or her complaint by the briefs in opposition to a motion to

dismiss”), his pleading still would fall short. The Complaint contains no facts that would connect

the reasons for overdetention identified and challenged in these other cases to his overdetention.

Indeed, as Defendant points out, in one of the cases the court found that, due to decreasing

overdetentions and new preventative measures, “the DOC, from February 2008 forward, could not

reasonably be found to have been deliberately indifferent to the due process rights of overdetention

class members during this period.” Barnes v. District of Columbia, 793 F. Supp. 2d 260, 281

(D.D.C. 2011). Plaintiff therefore cannot simply rely on other cases to sufficiently plead a causal

municipal policy or custom.

         Accordingly, the court dismisses Plaintiff’s section 1983 claim against Defendant but

without prejudice. If Plaintiff can plead more facts to support his assertion that District of

Columbia policy caused his overdetention, the court will consider those allegations.

                                                           III.

         Plaintiff next alleges false imprisonment. 3 To make out a claim of false imprisonment, a

plaintiff must plead facts establishing: “(1) the detention or restraint is against [the plaintiff’s] will

[and] within boundaries fixed by the defendant, and (2) the restraint is unlawful.” Smith v. District

of Columbia, 306 F. Supp. 3d 223, 260 (D.D.C. 2018) (citing Faniel v. Chesapeake & Potomac

Tel. Co., 404 A.2d 147, 150 (D.C. 1979)). Plaintiff clearly has done so here. After all, he alleges

that DOC detained him for nearly five months beyond his release date.                                 Compl. ¶¶ 8–9.

Defendant’s Motion as to this claim is denied.




3
 Plaintiff also alleges false arrest. Given that he has pleaded nothing as to an arrest, illegal or otherwise, this claim is
dismissed.

                                                             3
                                                IV.

       Plaintiff advances additional claims for intentional infliction of emotional distress (IIED),

negligence, and negligent hiring, training and supervision. See Compl. Defendant maintains that

sovereign immunity bars Plaintiff’s claims. The court disagrees, at least for now.

       The District of Columbia enjoys immunity with regard to its “discretionary functions,” as

opposed to those that are “ministerial.” Nealon v. District of Columbia, 669 A.2d 685, 690 (D.C.

1995) (citing Powell v. District of Columbia, 602 A.2d 1123, 1126 (D.C. 1992)). “[T]he burden

of establishing that the official function in question merits absolute immunity rests on the

defendant.” Moss v. Stockard, 580 A.2d 1011, 1020 n.18 (D.C. 1990) (citing District of Columbia

v. Thompson, 570 A.2d 277, 298 (D.C. 1990)). Here, Defendant claims its implementation of a

system for processing records and its procedures for hiring, training, and supervising employees

are discretionary functions.   Def.’s Mot. at 8–14.      But Defendant offers nothing—no law,

regulation or policy—to support this proposition. See Ignatiev v. United States, 238 F.3d 464,

466–67 (D.C. Cir. 2001) (denying motion to dismiss where the agency failed to come forward with

any internal guidelines or policies that established the challenged action to be discretionary).

Instead, Plaintiff cites a number of cases to make its case for immunity. None are on point.

       Take for, for instance, Burkhart v. Washington Metropolitan Area Transit Authority, in

which the D.C. Circuit held that the “hiring, training, and supervising choices [of] WMATA” were

discretionary, and therefore immune from suit, based on the express terms of the WMATA

Compact. 112 F.3d 1207, 1217 (D.C. Cir. 1997). Defendant identifies nothing comparable to the

WMATA Compact to supports its immunity claim here. Likewise, Tucci v. District of Columbia,

is a different case. There, the D.C. Court of Appeals held that the District’s enforcement of public

space and solid waste regulations was discretionary. See 956 A.2d 684, 691–92 (D.C. 2008).



                                                 4
Decisions regarding whether to institute enforcement proceedings are quintessential discretionary

determinations; Defendant identifies no comparable discretionary action here. Finally, Chandler

v. District of Columbia does not help Defendant’s cause, because there the plaintiff conceded that

the challenged action—the closure of a fire station—was a discretionary function. See 404 A.2d

964, 965 (D.C. 1979).

        In short, at the pleading stage, Defendant has failed to carry its burden to show that it is

entitled to sovereign immunity. It “cannot shield itself from liability simply by denying the

allegations of a complaint.”      Ignatiev, 238 F.3d at 467 (holding that dismissal based on

discretionary function immunity was inappropriate before jurisdictional discovery into internal

policies).

                                                  V.

        Finally, Defendant contends that Plaintiff’s allegations fail to state a plausible claim of

relief as to the negligent hiring, training, and supervision claim. Def.’s Mot. at 12–13. The court

disagrees. Plaintiff has pleaded sufficient facts to support this claim, and the court will allow it to

proceed.

                                                 VI.

        For the foregoing reasons, Defendant’s Motion is granted in part and denied in part.




Dated: June 14, 2019                                   Amit P. Mehta
                                                       United States District Court Judge




                                                  5
